Citation Nr: 1026451	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran's service was determined as beleaguered service from 
December 12, 1941, to May 5, 1942; missing from May 6, 1942 to 
May 10, 1942; engaged in civilian pursuits and not engaged in 
military activities from May 11, 1942, to September 26, 1942; 
missing from September 27, 1942 to March 25, 1942, status under 
the Missing Persons Act (MPA) terminated (MPAT) on March 25, 
1945; recognized guerrilla service from March 26, 1945, to July 
29, 1945, and regular Philippine Army service from July 30, 1945 
to March 11, 1946.  He died in October 2002.  The appellant is 
his widow.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for the cause of the Veteran's 
death and entitlement to accrued benefits were also addressed by 
the RO.  Those decisions were not appealed, and those issues are 
not before the Board.


FINDING OF FACT

The decedent did not possess the requisite service to allow his 
surviving spouse to qualify for VA nonservice-connected death 
pension benefits.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected death 
pension benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 
107, 1521, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA nonservice-connected death pension 
benefits.  Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who had 
active military, naval or air service.  38 U.S.C.A. §§ 
101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  In turn, "active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6.  "The Armed 
Forces" consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the present was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected death 
pension benefits.  38 C.F.R. § 3.40(b)(c)(d).

Based on the foregoing, persons with service in the Philippine 
Commonwealth Army, including the recognized guerrillas, shall not 
be deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the appellant is 
not eligible for the requested benefit.  The decedent's type of 
service is not one that can qualify a claimant for certain VA 
benefits such as a nonservice-connected death pension.

This is a case where the law is dispositive.  Basic eligibility 
for VA nonservice-connected death pension benefits is precluded 
based on the Veteran's service.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and assist 
claimants in the development of evidence relevant to their claims 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  When the law and not 
the evidence is dispositive of a claim, the VCAA is not 
applicable to that claim.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  In this case, as the Veteran did not have a 
type of service that confers eligibility for VA survivors' 
pension, the law, and not the evidence, is dispositive of the 
appellant's claim for non-service-connected death pension.  
Therefore, the VCAA requirements are not applicable to that 
claim.

Nevertheless, in this case, the RO sent correspondence in January 
2009 which discussed the particular legal requirements applicable 
to the claim.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.

ORDER

Eligibility for non-service-connected death pension is denied.








____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


